Exhibit 10.37

 

WELLCHOICE, INC.

2003 OMNIBUS INCENTIVE PLAN

EFFECTIVE AS OF NOVEMBER 7, 2003,

AMENDED AND RESTATED SEPTEMBER 22, 2004

 

1



--------------------------------------------------------------------------------

WELLCHOICE, INC.

 

2003 OMNIBUS INCENTIVE PLAN

 

1. Purpose. WellChoice, Inc. 2003 Omnibus Incentive Plan (the “Plan”) is
intended to provide incentives which will attract, retain, motivate and reward
highly competent persons who are officers, key employees and non-employee
directors of WellChoice, Inc. (the “Company”) and its subsidiaries and
affiliates, by providing them with appropriate incentives and rewards to
encourage them to enter into and continue in the employ or service of the
Company, to acquire a proprietary interest in the long-term success of the
Company.

 

2. Administration.

 

(a) Committee. The Plan will be administered by the compensation committee of
the Board of Directors of the Company (the “Board”) or such other committee
appointed by the Board from among its members (the “Committee”) and shall be
comprised, unless otherwise determined by the Board, solely of not less than two
(2) members who shall be (i) “Non-Employee Directors” within the meaning of Rule
16b-3(b)(3) (or any successor rule) promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and (ii) “outside directors” within
the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(b) Authority. The Committee is authorized, subject to the provisions of the
Plan, to establish such rules and regulations as it deems necessary for the
proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Benefits granted hereunder as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be binding and
conclusive on all participants and their legal representatives.

 

(c) Indemnification. No member of the Committee and no employee of the Company
shall be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith or willful misconduct, or for any act or failure
to act hereunder by any other member or employee or by any agent to whom duties
in connection with the administration of this Plan have been delegated. The
Company shall indemnify members of the Committee and any agent of the Committee
who is an employee of the Company, a subsidiary or an affiliate against any and
all liabilities or expenses to which they may be subjected by reason of any act
or failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith or willful misconduct.

 

(d) Delegation and Advisers. The Committee may delegate to one or more of its
members or officers of the Company any duties, power or authority it has under
the Plan pursuant to such conditions as the Committee may establish, except that
the Committee shall not delegate its powers and duties under the Plan (1) with
regard to Benefits issued to officers of the Company who are subject to Section
16 of the Exchange Act, or (2) in such a manner as would cause grants intended
to qualify as Performance-Based Awards to fail to so qualify. In addition, the
Committee may delegate to one or more of its members, or to one or more agents,
such administrative duties as it may deem advisable,

 

2



--------------------------------------------------------------------------------

and the Committee, or any person to whom it has delegated duties as aforesaid,
may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the subsidiary or affiliate whose
employees have benefited from the Plan, as determined by the Committee.

 

3. Participants. Participants will consist of such officers, key employees and
Non-Employee Directors of the Company and its subsidiaries and affiliates as the
Committee in its sole discretion determines to be significantly responsible for
the success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Benefits under the Plan.
Designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year or, once
designated, to receive the same type or amount of Benefit as granted to the
participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of their respective Benefits. Non-Employee Directors of the Company and its
subsidiaries shall not be eligible for Cash Awards (as described below).

 

4. Type of Benefits. Benefits under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards, (d) Restricted Stock Units, and (e) Cash Awards (each as described
below, and collectively, the “Benefits”). Restricted Stock Awards, Restricted
Stock Units and Cash Awards may, as determined by the Committee in its
discretion, constitute Performance-Based Awards, as described in Section 11
hereof. Benefits granted under the Plan shall be evidenced by agreements (which
need not be identical) that may provide additional terms and conditions
associated with such Benefits, as determined by the Committee in its sole
discretion, provided, however, that in the event of any conflict between the
provisions of the Plan and any such agreement, the provisions of the Plan shall
prevail.

 

5. Common Stock Available Under the Plan.

 

(a) Limitations.

 

(i) Plan Limitations.

 

(A) Total Number of Shares. The aggregate number of shares of common stock of
the Company, par value $0.01 (“Common Stock”) that may be subject to Benefits
and issued under this Plan shall be 6,250,000 shares of Common Stock, subject to
any adjustments made in accordance with Sections 5(b) and (c), and 13 hereof.
Shares of Common Stock may be authorized and unissued shares, treasury shares or
shares previously authorized and issued and purchased by the Company for
purposes of satisfying Awards under the Plan.

 

(B) Restricted Stock Awards and Restricted Stock Units. The maximum number of
shares of Common Stock that may be granted or measured under the Plan as
Restricted Stock Awards or Restricted Stock Units and that vest or otherwise
become non-forfeitable by a participant during the term of the Plan shall be
1,875,000 shares, subject to any adjustments made in accordance with Section 13
hereof and, with respect to shares previously subject to any Restricted Stock
Award or Restricted Stock Units, Sections 5(b) and (c) hereof.

 

3



--------------------------------------------------------------------------------

(C) Non-Employee Director Awards. The maximum number of shares of Common Stock
that may be granted or measured under Awards to Non-Employee Directors during
the term of the Plan shall be 500,000, subject to any adjustments made in
accordance with Section 13 hereof and, with respect to shares of Common Stock
previously subject to any Award, Sections 5(b) and (c) hereof.

 

(ii) Individual Limitations. Notwithstanding any other provision in this Plan,
the following limitations shall apply to the Awards described below, subject to
adjustment pursuant to Section 13 hereof:

 

(A) Stock Options and Stock Appreciation Rights. The maximum number of shares of
Common Stock with respect to which Stock Options (whether or not Incentive Stock
Options) or Stock Appreciation Rights may be granted or measured to any
individual participant under the Plan in any calendar year during the term of
the Plan shall be 300,000 shares, subject to adjustment pursuant to Section 13
hereof.

 

(B) Restricted Stock Awards or Restricted Stock Units. The maximum number of
shares of Common Stock that may be granted or measured to any individual
participant under the Plan as Restricted Stock Awards or Restricted Stock Units
during any calendar year during the term of the Plan shall be 100,000 shares,
subject to adjustment pursuant to Section 13 hereof.

 

(C) Performance Award Limitation for Long-Term Incentive Awards. Subject to
Section 5(a)(ii)(A) and 5(a)(ii)(B) above, the maximum amount of any
Performance-Based Award containing a performance period in excess of one year,
payable or distributable to any participant who is a “covered employee” within
the meaning of Section 162(m) whether in cash, shares or other property shall be
the lesser of (i) $3 million multiplied by the number of years in the
performance period governing such Award, and (ii) $10 million.

 

(D) Performance Award Limitation for Annual Incentive Awards. Subject to Section
5(a)(ii)(A) and 5(a)(ii)(B) above, the maximum amount of any Performance-Based
Award, containing a performance period of one year, payable or distributable to
any Covered Employee whether in cash, shares or other property shall be $5
million.

 

(E) Non-Employee Director Benefits. The maximum number of shares of Common Stock
that may be granted or measured under Awards to any individual Non-Employee
Director during the term of the Plan in any calendar year shall be 10,000,
subject to adjustment pursuant to Section 13 hereof.

 

(F) Ownership Limitation. No participant may receive a Benefit under the Plan,
if immediately after the receipt of such Benefit, such participant would
Beneficially Own more than five percent (5%) of the issued and outstanding
Capital Stock of the Company. The terms “Beneficially Own” and “Capital Stock”
have the meanings ascribed to them in the Company’s certificate of
incorporation.

 

(b) Additional Shares. The following shares of Common Stock subject to, relating
to or arising out of Benefits under the Plan shall again be available for any
type of Benefits under the Plan for purposes of the Plan limitations contained
in Section 5(a)(i) but not for any of the individual limitations contained in
Section 5(a)(ii):

 

(i) Unexercised Stock Options and Stock Appreciation Rights. Any shares of
Common Stock subject to a Stock Option or Stock Appreciation Right which for any
reason is cancelled or terminated without having been exercised;

 

4



--------------------------------------------------------------------------------

(ii) Forfeited Restricted Stock Awards, Restricted Stock Units, and
Performance-Based Awards. Any shares subject to Restricted Stock Awards,
Restricted Stock Units or Performance Awards that are forfeited;

 

(iii) Shares Delivered in Payment or to Satisfy a Tax Obligation. Any shares
delivered to the Company as part or full payment of the exercise or purchase
price of a Stock Option, Stock Appreciation Right or Restricted Stock Award or
to satisfy a tax obligation in connection with an Award, including any shares
withheld by the Company pursuant to Section 17 hereof to satisfy any tax
withholding requirements;

 

(iv) Awards Settled in Cash. Any Awards settled in cash; and

 

(v) Shares repurchased with Option Exercise Proceeds. Any shares of Common Stock
that are repurchased by the Company on the open market or in private
transactions in which the Company is a party, may be added to the aggregate
number of shares available for issuance for the exercise of Options or issuance
of other Benefits under this Plan provided (i) the aggregate price paid for the
repurchased shares does not exceed the cumulative amount received in cash by the
Company and (ii) the repurchased shares shall not be added to the maximum number
of shares issued with respect to Options under the Plan which shall not exceed
6,250,000, subject to other adjustments pursuant to Section 5(b)(i) through
(iv), 5(c) and 13 hereof.

 

(c) Acquisitions. In connection with the acquisition of any business by the
Company or any of its subsidiaries or affiliates, any outstanding grants, awards
or sales of options or other similar rights pertaining to such business may be
assumed or replaced by Benefits under the Plan upon such terms and conditions as
the Committee determines. The date of any such grant or award shall relate back
to the date of the initial grant or award being assumed or replaced, and service
with the acquired business shall constitute service with the Company or its
subsidiaries or affiliates for purposes of such grant or award. Any shares of
Common Stock underlying any grant or award or sale pursuant to any such
acquisition shall be disregarded for purposes of applying the limitations under
and shall not reduce the number of shares of Common Stock available under
Section 5(a)(i) above.

 

6. Stock Options.

 

(a) Generally. Stock Options will consist of awards from the Company that will
enable the holder to purchase a number of shares of Common Stock, at set terms.
Stock Options may be “incentive stock options” (“Incentive Stock Options”),
within the meaning of Section 422 of the Code, or Stock Options which do not
constitute Incentive Stock Options (“Nonqualified Stock Options”). The Committee
will have the authority to grant to any participant one or more Incentive Stock
Options, Nonqualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights). Each Stock Option shall be
subject to such terms and conditions, including vesting, consistent with the
Plan as the Committee may impose from time to time, subject to the following
limitations:

 

(b) Exercise Price. Each Stock Option granted hereunder shall have per-share
exercise price as the Committee may determine at the date of grant but in no
event less than one hundred percent (100%) of the Fair Market Value of Common
Stock on the date of grant.

 

5



--------------------------------------------------------------------------------

(c) Payment of Exercise Price. The option exercise price may be paid in cash or,
in the discretion of the Committee, one or more of the following that the
Committee determines to be consistent with applicable law (including, when
applicable, the Sarbanes-Oxley Act of 2002, as it may be amended from time to
time) and the purpose of the Plan:

 

(A) by the delivery of shares of Common Stock of the Company then owned by the
participant, provided any shares acquired upon exercise of a Stock Option or
other Benefit have been held for at least six (6) months by the participant;

 

(B) by delivering a properly executed exercise notice to the Company together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the exercise price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms; and

 

(C) by permitting the cashless exercise of the Stock Option where the number of
shares to be delivered to the participant upon exercise of the Stock Option is
reduced by a number of shares of Common Stock having a Fair Market Value equal
to the exercise price and the amount necessary to satisfy any tax obligations in
connection with the exercise of the Stock Option.

 

(d) Exercise Period. Subject to Section 6(f) hereof, Stock Options granted under
the Plan shall be exercisable at such time or times and subject to such terms
and conditions, including vesting, as shall be determined by the Committee;
provided, however, that no Stock Option shall be exercisable later than ten (10)
years after the date it is granted except in the event of a participant’s death,
in which case, the exercise period of such participant’s Stock Options may be
extended beyond such period but no later than one (1) year after the
participant’s death. All Stock Options shall terminate at such earlier times and
upon such conditions or circumstances as the Committee shall in its discretion
set forth in such option agreement at the date of grant.

 

(e) Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are employees of the Company or of a “Parent
Corporation” or “Subsidiary Corporation” (as defined in Sections 424(e) and (f)
of the Code, respectively) at the date of grant. The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company and
of any Parent Corporation or Subsidiary Corporation) shall not exceed one
hundred thousand dollars ($100,000). For purposes of the preceding sentence,
Incentive Stock Options will be taken into account in the order in which they
are granted. The per-share exercise price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date of grant, and no Incentive Stock Option may be exercised later
than ten (10) years after the date it is granted.

 

6



--------------------------------------------------------------------------------

(f) Minimum Vesting Period. If the vesting of a Stock Option is not linked to
any of the business criteria described in Section 11(b), then no portion of such
Stock Option shall vest earlier than one (1) year following the date of grant
except that the Committee may provide for the acceleration of vesting upon or
immediately prior to the occurrence of a Change in Control or upon termination
of employment or service as a Non-Employee Director due to death or disability
within such one-year period.

 

7. Stock Appreciation Rights.

 

(a) Generally. The Committee may, in its discretion, grant Stock Appreciation
Rights, including a concurrent grant of Stock Appreciation Rights in tandem with
any Stock Option grant. A Stock Appreciation Right means a right to receive a
payment in cash, Common Stock or a combination thereof, for an amount equal to
the excess of (i) the Fair Market Value, or other specified valuation, of a
specified number of shares of Common Stock on the date the right is exercised
over (ii) the Fair Market Value, of such shares of Common Stock on the date the
right is granted, or other specified amount, all as determined by the Committee;
provided, however, that if a Stock Appreciation Right is granted in tandem with
or in substitution for a Stock Option, the designated Fair Market Value in the
award agreement shall reflect the Fair Market Value on the date such Stock
Option was granted. Each Stock Appreciation Right shall be subject to such terms
and conditions, including vesting, as the Committee shall impose from time to
time.

 

(b) Exercise Period. Stock Appreciation Rights granted under the Plan shall be
exercisable, at such time or times and subject to such terms and conditions,
including vesting, as shall be determined by the Committee; provided, however,
that no Stock Appreciation Rights shall be exercisable later than ten (10) years
after the date it is granted except in the event of a participant’s death, in
which case, the exercise period of such participant’s Stock Appreciation Rights
may be extended beyond such period but no later than one (1) year after the
participant’s death. All Stock Appreciation Rights shall terminate at such
earlier times and upon such conditions or circumstances as the Committee shall
in its discretion set forth in such right at the date of grant.

 

(c) Minimum Vesting Period. If the vesting of a Stock Appreciation Right is not
linked to any of the business criteria described in Section 11(b), then no
portion of such Stock Appreciation Right shall vest earlier than one (1) year
following the date of grant, except that the Committee may provide for the
acceleration of vesting upon or immediately prior to the occurrence of a Change
in Control or upon termination of employment or service as a Non-Employee
Director due to death or disability within such one-year period.

 

8. Restricted Stock Awards.

 

(a) Generally. The Committee may, in its discretion, grant Restricted Stock
Awards (which may include mandatory payment of any bonus in stock) consisting of
Common Stock issued or transferred to participants with or without other
payments therefor. A Restricted Stock Award shall be construed as an offer by
the Company to the participant to purchase the number of shares of Common Stock
subject to the Restricted Stock Award at the purchase price, if any, established
therefor. Any right to acquire the shares under the Restricted Stock Award that
is not accepted by the participant within thirty (30) days after the grant is
communicated shall automatically expire.

 

7



--------------------------------------------------------------------------------

(b) Payment of the Purchase Price. If the Restricted Stock Award requires
payment therefor, the purchase price of any shares of Common Stock subject to a
Restricted Stock Award may be paid in any manner authorized by the Committee,
which may include any manner authorized under the Plan for the payment of the
exercise price of a Stock Option. Restricted Stock Awards may also be made in
consideration of services rendered to the Company or its subsidiaries or
affiliates.

 

(c) Additional Terms. Restricted Stock Awards shall be subject to such terms and
conditions as the Committee deems appropriate including, without limitation, (i)
vesting, (ii) restrictions on the transfer of such shares, (iii) the right of
the Company to reacquire such shares for no consideration, and (iv) a waiver by
the participant of the right to vote or to receive any dividend or other right
or property with respect thereto), and may also constitute Performance-Based
Awards, as described in Section 11 hereof; provided, however, that if the
vesting of a Restricted Stock Award is not linked to any of the business
criteria described in Section 11(b) or not issued in payment of other
compensation that has been earned by the participant, then no portion of such
Restricted Stock Award shall vest earlier than one (1) year following the date
of grant except the Committee may provide for the acceleration of such vesting
upon or immediately prior to the occurrence of a Change in Control or upon
termination of employment or service as a Non-Employee Director due to death or
disability within such one-year period. The Committee may require the
participant to deliver a duly signed stock power, endorsed in blank, relating to
the Common Stock covered by such an Award. The Committee may also require that
the stock certificates evidencing such shares be held in custody or bear
restrictive legends until the restrictions thereon shall have lapsed.

 

(d) Rights as a Shareholder. The Restricted Stock Award shall specify whether
the participant shall have, with respect to the shares of Common Stock subject
to a Restricted Stock Award, all of the rights of a holder of shares of Common
Stock of the Company, including the right to receive dividends and to vote the
shares.

 

9. Restricted Stock Units.

 

(a) Generally. The Committee may, in its discretion, grant Restricted Stock
Units (as defined in subsection (c) below) to participants hereunder. Restricted
Stock Units shall be subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, (i) vesting, (ii) restrictions on
the transfer of such Units, (iii) forfeiture provisions, and (iv) a waiver by
the participant of the right to vote or to receive any dividend or other right
or property with respect thereto), and may also constitute Performance-Based
Awards, as described in Section 11 hereof; provided, however, that if the
vesting of a Restricted Stock Unit is not linked to any of the business criteria
described in Section 11(b) or not issued in payment of other compensation that
has been earned by the participant, then no portion of such Restricted Stock
Unit shall vest earlier than one (1) year following the date of grant except the
Committee may provide for the acceleration of such vesting upon or immediately
prior to the occurrence of a Change in Control or upon termination of employment
or service as a Non-Employee Director due to death or disability within such
one-year period. The Committee shall determine whether a participant granted a
Restricted Stock Unit shall be entitled to a Dividend Equivalent Right (as
defined in subsection (c) below).

 

(b) Settlement of Restricted Stock Units. A Restricted Stock Unit granted by the
Committee shall provide payment in shares of Common Stock at such time as the
award agreement shall specify unless the Committee provides for the payment of
the Restricted Stock Units in cash equal to the value

 

8



--------------------------------------------------------------------------------

of the shares of Common Stock which would otherwise be distributed to the
participant or partly in cash and partly in shares of Common Stock. Shares of
Common Stock issued pursuant to this Section 9 may be issued with or without
other payments therefor as may be required by applicable law or such other
consideration as may be determined by the Committee.

 

(c) Definitions. A “Restricted Stock Unit” means a notional account representing
one (1) share of Common Stock. A “Dividend Equivalent Right” means the right to
receive the amount of any dividend paid on the share of Common Stock underlying
a Restricted Stock Unit, which shall be payable in cash or in the form of
additional Restricted Stock Units.

 

10. Cash Awards.

 

The Committee may, in its discretion, grant awards to be settled solely in cash
(“Cash Awards”). Cash Awards may be subject to such terms and conditions,
including vesting, as the Committee determines appropriate. Cash Awards may
constitute Performance-Based Awards, as described in Section 11 hereof.

 

11. Performance-Based Awards.

 

(a) Generally. Any Benefits granted under the Plan may be granted in a manner
such that the Benefits qualify for the performance-based compensation exemption
of Section 162(m) of the Code (“Performance-Based Awards”). As determined by the
Committee in its sole discretion, either the granting or vesting of such
Performance-Based Awards shall be based on achievement of hurdle rates and/or
growth rates in one or more business criteria that apply to the individual
participant, one or more business units or the Company as a whole.

 

(b) Business Criteria. The business criteria shall be as follows, individually
or in combination: (i) earnings; (ii) earnings per share; (iii) market share;
(iv) operating profit; (v) operating margin; (vi) return on equity; (vii) return
on assets; (viii) total return to stockholders; (ix) revenues; (x) cash flows,
(xi) membership; (xii) member satisfaction; (xiii) technology improvements;
(xiv) claims handling; and (xv) return on investment capital. In addition,
Performance-Based Awards may include comparisons to the performance of other
companies, such performance to be measured by one or more of the foregoing
business criteria.

 

(c) Establishment of Performance Goals. With respect to Performance-Based
Awards, the Committee shall establish in writing (i) the performance goals
applicable to a given period, and such performance goals shall state, in terms
of an objective formula or standard, the method for computing the amount of
compensation payable to the participant if such performance goals are obtained
and (ii) the individual employees or class of employees to which such
performance goals apply no later than ninety (90) days after the commencement of
such period (but in no event after twenty-five percent (25%) of such period has
elapsed).

 

(d) Certification of Performance. No Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any participant for a given
period until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied.

 

9



--------------------------------------------------------------------------------

(e) Modification of Performance-Based Awards. With respect to any Benefits
intended to qualify as Performance-Based Awards, after establishment of a
performance goal, the Committee shall not revise such performance goal or
increase the amount of compensation payable thereunder (as determined in
accordance with Section 162(m) of the Code) upon the attainment of such
performance goal. Notwithstanding the preceding sentence, the Committee may
reduce or eliminate the number of shares of Common Stock or cash granted or the
number of shares of Common Stock vested upon the attainment of such performance
goal.

 

(f) Settlement of Performance-Based Awards. Performance-Based Awards may be
settled in cash, shares of Common Stock or any combination thereof. Should the
Committee so provide, settlement of Performance-Based Awards may be deferred and
paid in installments or a lump sum in accordance with such procedures as may be
established by the Committee. Such deferred awards may be credited with a
reasonable rate of interest.

 

(g) Annual Executive Incentive Plan. Annual bonuses under the Company’s Annual
Executive Incentive Compensation Plan for the Company’s senior executive
officers and bonuses to other employees to be settled in (or measured by
reference to) shares of Common Stock, shall be designed as Performance-Based
Awards and settled under this Plan. Unless the Committee provides otherwise,
award opportunities under the Annual Executive Incentive Plan shall be set as a
percentage of base salary, subject to the limitations contained in Section 5
hereof.

 

(h) Long Term Incentive Plan. Awards made under the Company’s Long Term
Incentive Plan to the Company’s senior executive officers and awards to other
employees to be settled (or measured by reference to) shares of Common Stock,
shall be designed as Performance-Based Awards and settled under this Plan.

 

12. Non-Employee Director Awards.

 

(a) Avoidance of Conflicts. No member of the Committee shall exercise discretion
with respect to his own Benefit unless such discretion is applicable uniformly
to the Benefits of similarly situated Non-Employee Director participants.

 

(b) Taxes. Upon or prior to the exercise of an Option or receipt of Common
Stock, a Non-Employee Director may make a written election to have shares of
Common Stock withheld by the Company from the shares otherwise to be received to
cover Federal, state or local income, and other taxes and governmental
obligations (“Taxes”) incurred by the reason of the exercise or issuance of
Benefits under the Plan. The number of shares so withheld shall have an
aggregate Fair Market Value on the date of exercise sufficient to satisfy the
applicable Taxes. The acceptance of any such election by an Optionee shall be at
the sole discretion of the Committee. Such Taxes shall be calculated at minimum
statutory withholding rates.

 

13. Adjustment Provisions; Change in Control.

 

(a) Adjustment Generally. If there shall be any change in the Common Stock of
the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, an adjustment shall be made to each outstanding
Stock Option and Stock

 

10



--------------------------------------------------------------------------------

Appreciation Right such that each such Stock Option and Stock Appreciation Right
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of the Common Stock subject to such Stock
Option or Stock Appreciation Right had such Stock Option or Stock Appreciation
Right been exercised in full immediately prior to such change or distribution,
and such an adjustment shall be made successively each time any such change
shall occur.

 

(b) Modification of Benefits. In the event of any change or distribution
described in subsection (a) above, in order to prevent dilution or enlargement
of participants’ rights under the Plan, the Committee will have authority to
adjust, in an equitable manner, the number and kind of shares that may be issued
under the Plan, the number and kind of shares subject to outstanding Benefits,
the exercise price applicable to outstanding Benefits, and the Fair Market Value
of the Common Stock and other value determinations applicable to outstanding
Benefits; provided, however, that any such arithmetic adjustment to a
Performance-Based Award shall not cause the amount of compensation payable
thereunder to be increased from what otherwise would have been due upon
attainment of the unadjusted award. Appropriate adjustments may also be made by
the Committee in the terms of any Benefits under the Plan to reflect such
changes or distributions and to modify any other terms of outstanding Benefits
on an equitable basis, including modifications of performance targets and
changes in the length of performance periods; provided, however, that any such
arithmetic adjustment to a Performance-Based Award shall not cause the amount of
compensation payable thereunder to be increased from what otherwise would have
been due upon attainment of the unadjusted award. In addition, other than with
respect to Stock Options, Stock Appreciation Rights, and other awards intended
to constitute Performance-Based Awards, the Committee is authorized to make
adjustments to the terms and conditions of, and the criteria included in,
Benefits in recognition of unusual or nonrecurring events affecting the Company
or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code, and (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder other than an incentive stock option for purposes of Section
422 of the Code.

 

(c) Effect of a Change in Control. Notwithstanding any other provision of this
Plan, unless the Committee shall determine otherwise at the time of grant with
respect to a particular Benefit, in the event of a Change in Control:

 

(i) All outstanding Benefits (other than those Benefits designed to qualify as
Performance-Based Awards) shall become fully and immediately exercisable and
vested and all deferrals and restrictions with respect thereto shall lapse
unless such Benefits are converted, assumed or replaced by a successor. In the
event of a Change in Control in which such Benefits are not converted, assumed
or replaced by a successor, all such Benefits shall be subject to the terms of
any agreement effecting the Change in Control, which agreement, may provide,
without limitation, that each Stock Option and Stock Appreciation Right
outstanding hereunder shall terminate within a specified number of days after
notice to the holder, and that such holder shall receive, with respect to each
share of Common Stock subject to such Stock Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such Change in Control over the
exercise price per share underlying such Stock Option or Stock Appreciation
Right with such amount payable in cash, in one or more kinds of property
(including the

 

11



--------------------------------------------------------------------------------

property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine. A provision like the one
contained in the preceding sentence shall be inapplicable to a Stock Option or
Stock Appreciation Right granted within six (6) months before the occurrence of
a Change in Control if the holder of such Stock Option or Stock Appreciation
Right is subject to the reporting requirements of Section 16(a) of the Exchange
Act and no exception from liability under Section 16(b) of the Exchange Act is
otherwise available to such holder.

 

(ii) If following a Change in Control, the Benefits of a participant (other than
those Benefits designed to qualify as Performance-Based Awards) are converted,
assumed or replaced by a successor and within twenty-four (24) months following
such Change in Control the participant’s employment with the Company or the
successor is terminated by the Company (or the successor) without “Cause” or by
the participant for “Good Reason” (as such terms are defined in Section 13(d)
below), then as of the date that employment terminates the unvested portion of
such Benefits shall become fully exercisable and vested and all deferrals and
restrictions on any such Benefits shall lapse.

 

(iii) Upon a Change in Control, all Performance-Based Awards (and cash or other
awards the payment of which depends on achievement of performance factors (a
“performance-type award”) shall, if appropriate, be adjusted pursuant to Section
13(a) above. If within 24 months following a Change in Control, a participant’s
employment with the Company or the successor is terminated by the Company (or
the successor) without Cause or by the participant for Good Reason, the Company
(or the successor) shall pay the participant (A) any accrued but unpaid
Performance-Based Award (and each other performance-type award) which had not
been paid for any performance periods that ended prior to date employment
terminated, and (B) a pro-rata Performance-Based Award (and each other
performance-type award) for each performance period that had not been completed
as of the date of employment termination, based on the target award established
for each such performance period and any requirement that a participant remain
employed to receive a Performance-Based Award shall be waived.

 

(d) Definitions. The following definitions used in this Section 13 shall have
the meaning ascribed to them below:

 

(i) “Cause” shall mean “cause” as defined in any individual employment,
severance or Change in Control agreement between the Company and the participant
or in the absence of any such agreement, “cause” as defined in the Award
agreement.

 

(ii) “Change in Control” of the Company shall be deemed to have occurred upon
any of the following events:

 

(A) Any person (as such term is used in Section 13(d) and 14(d) of the Exchange
Act, other than the Fund referred to below, is or becomes the “beneficial owner”
(as determined for purposes of Regulation 13D-G under the Exchange Act as
currently in effect), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(B) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board and any new director, whose
election to the Board or nomination for election to the Board was approved by a
vote of at least two-thirds (2/3) of the directors then still in

 

12



--------------------------------------------------------------------------------

office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board; or (C) The Company effects a
merger or consolidation with any other corporation, other than a merger or
consolidation (1) which does not result in any person becoming the beneficial
owner, directly or indirectly of securities of the Company or the surviving
entity fifty percent (50%) or more of the combined voting power of the Company’s
(or such surviving entity’s) then outstanding securities, and (2) in which a
majority of the Board of Directors of the Company or such surviving entity
immediately after such merger or consolidation is comprised of directors of the
Company immediately prior to such merger or consolidation; or

 

(D) The Company sells or disposes of all or substantially all of the Company’s
assets.

 

Notwithstanding anything to the contrary set forth herein, the ownership of The
New York State Public Asset Fund of more than twenty-five percent (25%) of the
Company’s securities does not constitute a Change in Control for purposes of
this Plan.

 

(iii) “Good Reason” shall mean “good reason” as defined in any individual
employment, severance or Change in Control agreement between the Company and the
participant or in the absence of any such agreement, “good reason” as defined in
the Award agreement.

 

14. Nontransferability. Each Benefit granted under the Plan to a participant
(other than that portion of a Restricted Stock Award or Cash Award which has
vested) shall not be transferable otherwise than by will or the laws of descent
and distribution, and shall be exercisable, during the participant’s lifetime,
only by the participant. In the event of the death of a participant, each Stock
Option or Stock Appreciation Right theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall in
its discretion set forth in such option or right at the date of grant and then
only by the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant’s rights under the
Stock Option or Stock Appreciation Right shall pass by will or the laws of
descent and distribution. Notwithstanding the foregoing, at the discretion of
the Committee, an award of a Benefit other than an Incentive Stock Option may
permit the transferability of a Benefit by a participant solely to the
participant’s spouse, siblings, parents, children, grandchildren and a same
gender domestic partner who both shares the participant’s household and
satisfies the eligibility criteria as set forth in the Affidavit of Domestic
Partnership provided by the Company, or trusts for the benefit of such persons
or partnerships, corporations, limited liability companies or other entities
owned solely by such persons, including trusts for such persons, subject to any
restriction included in the award of the Benefit.

 

15. Other Provisions. The award of any Benefit under the Plan may also be
subject to such other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without limitation, for the forfeiture of, or restrictions on resale
or other disposition of, Common Stock acquired under any form of Benefit, for
the payment of the value of Benefits to participants in the event of a Change in
Control, or to comply with federal and state securities laws, or understandings
or conditions as to the participant’s service with the Company in addition to
those specifically provided for under the Plan.

 

16. Fair Market Value. For purposes of this Plan and any Benefits awarded
hereunder, Fair Market Value shall be the average of the high and low sale
prices of the Company’s

 

13



--------------------------------------------------------------------------------

Common Stock on the date of calculation (or on the last preceding trading date
if Common Stock was not traded on such date) if the Company’s Common Stock is
readily tradable on a national securities exchange or other market system, and
if the Company’s Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the fair market
value of the Common Stock of the Company.

 

17. Withholding. All payments or distributions of Benefits made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
Taxes. If the Company proposes or is required to distribute Common Stock
pursuant to the Plan, it may require the recipient to remit to it or to the
corporation that employs such recipient an amount sufficient to satisfy such tax
withholding requirements prior to the delivery of any certificates for such
Common Stock. In lieu thereof, the Company or the employing corporation shall
have the right to withhold the amount of Taxes from any other sums due or to
become due from such corporation to the recipient as the Committee shall
prescribe. The Committee may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit an optionee or award or right holder to
pay all or a portion of Taxes arising in connection with any Benefit consisting
of shares of Common Stock by electing to have the Company withhold shares of
Common Stock having a Fair Market Value equal to the amount of Taxes to be
withheld. Such Taxes shall be calculated at minimum statutory withholding rates.

 

18. Tenure. A participant’s right, if any, to continue to serve the Company or
any of its subsidiaries or affiliates as an officer, employee, Non-Employee
Director or otherwise, shall not be enlarged or otherwise affected by his or her
designation as a participant under the Plan.

 

19. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

 

20. No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Benefit. The Committee shall determine
whether cash, or Benefits, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

21. Duration, Amendment and Termination. No Benefit shall be granted more than
ten (10) years after the earlier of the Effective Date or the date of
shareholder approval of the Plan and, unless shareholders re-approve the
business criteria described in Section 11 hereof in the first shareholder’s
meeting that occurs five (5) years after the Effective Date, no
Performance-Based Award shall be granted more than five (5) years after the
Effective Date. The Committee may amend the Plan from time to time or suspend or
terminate the Plan at any time. No amendment of the Plan may be

 

14



--------------------------------------------------------------------------------

made without approval of the stockholders of the Company if the amendment will:
(i) disqualify any Incentive Stock Options granted under the Plan; (ii) increase
the aggregate number of shares of Common Stock that may be delivered through
Stock Options under the Plan; (iii) increase the maximum amounts which can be
paid to an individual participant under the Plan as set forth in Section
5(a)(ii) hereof; (iv) permit the Committee to grant Stock Options with a per
share exercise price less than Fair Market Value on the date of grant; (v)
change the types of business criteria on which Performance-Based Awards are to
be based under the Plan; (vi) permit the Committee to re-price, substitute,
replace or buy out Stock Options or Stock Appreciation Rights with an exercise
price or grant price less than the Fair Market Value of the Common Stock
underlying such Stock Option or Stock Appreciation Right; (vii) modify the
requirements as to eligibility for participation in the Plan; or (viii) take any
action which would otherwise require shareholder approval under the rules of the
New York Stock Exchange or applicable law.

 

22. Governing Law. This Plan, Benefits granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

23. Effective Date. The Plan shall be effective as of November 7, 2003 (the
“Effective Date”), provided that the Plan is approved by the stockholders of the
Company at an annual meeting or any special meeting of stockholders of the
Company within twelve (12) months of the Effective Date, and such approval of
stockholders shall be a condition to the right of each participant to receive
any Benefits hereunder. Any Benefits granted under the Plan prior to such
approval of stockholders shall be effective as of the date of grant (unless,
with respect to any Benefit, the Committee specifies otherwise at the time of
grant), but no such Benefit may be exercised or settled and no restrictions
relating to any Benefit may lapse prior to such stockholder approval, and if
stockholders fail to approve the Plan as specified hereunder, any such Benefit
shall be cancelled.

 

15



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term

--------------------------------------------------------------------------------

  

Section

Where
Defined

or First

Used

--------------------------------------------------------------------------------

Benefits

   4

Beneficially Own (plan limits)

   5(a)(ii)(F)

Beneficial Owner (COC defn)

   13(d)(ii)(A)

Board

   2(a)

Capital Stock (plan limits)

   5(a)(ii)(F)

Cash Awards

   10

Cause

   13(d)(i)

Change in Control

   13(d)(ii)

Code

   2(a)

Committee

   2(a)

Common Stock

   5(a)(1)(A)

Company

   1

Covered Employee

   5(a)(ii)(C)

Dividend Equivalent Right

   9(c)

Effective Date

   23

Exchange Act

   2(a)

Fair Market Value

   16

Good Reason

   13(d)(iii)

Incentive Stock Option

   6(a)

Non-Employee Director

   2(a)

Nonqualified Stock Options

   6(a)

Outside Directors

   2(a)

Parent Corporation

   6(e)

Performance-Based Awards

   11(a)

Performance-Type Award

   13(c)(iii)

Plan

   1

Restricted Stock

   8

Restricted Stock Awards

   8(a)

Restricted Stock Unit

   9(c)

Stock Appreciation Rights

   7

Stock Options

   6(a)

Subsidiary Corporation

   6(e)

Taxes

   12(b)

 

16